Exhibit 10.2

INTELSAT GLOBAL S.A.

UNALLOCATED BONUS PLAN

1. Purpose. The purpose of the Intelsat Global S.A. Unallocated Bonus Plan (the
“Plan”) is to provide an incentive to retain eligible employees of Intelsat
Global S.A. (together with any affiliates thereof and successors thereto, the
“Company”), and to align their goals and interests to those of the Company and
its shareholders.

2. Definitions. The following terms as used herein shall have the meanings set
forth in this Section 2. Capitalized terms used herein but not defined shall
have the meaning set forth in that certain Intelsat Global, Ltd. 2008 Share
Incentive Plan made effective on February 4, 2008, and as amended and restated
as of May 6, 2009 (the “Share Incentive Plan”).

(a) “Award” shall mean any Incentive Share Option, Nonqualified Share Option,
Restricted Share, Restricted Share Unit, Share Appreciation Right, Phantom Share
or Performance Award granted pursuant to the Share Incentive Plan, other than
the Rollover Equity.

(b) “Award Shares” shall mean any Common Shares originally subject to an Award
that is granted to a Participant during an applicable Plan Period.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Bonus” shall mean any bonus amount awarded to a Participant under the terms
of the Plan.

(e) “Bonus Pool” shall mean (i) with respect to the First Measurement Date, an
amount equal to the excess of (A) the product of (I) the Exit Value Amount and
(II) the Vesting Fraction over (B) the Value Received, each as determined as of
the First Measurement Date, and (ii) with respect to the Final Measurement Date,
an amount equal to the excess of (x) the excess of (A) the product of (I) the
Exit Value Amount and (II) the Vesting Fraction over (B) the Value Received,
each as determined as of the Final Measurement Date, over (y) the amount of the
Bonus Pool, if any, determined as of the First Measurement Date; provided,
however, that in the event that the Vesting Fraction has not increased since the
First Measurement Date, the Bonus Pool for the Final Measurement Date shall be
zero.

(f) “Bonus Pool Percentage Interest” shall have the meaning set forth in
Section 4.

(g) “Change in Control” shall have the meaning set forth in the Share Incentive
Plan.

(h) “Class A Shares” shall mean Class A common shares of the Company, par value
U.S. $.01 per share.

(i) “Class B Shares” shall mean Class B common shares of the Company, par value
U.S. $.01 per share.

 

1



--------------------------------------------------------------------------------

(j) “Closing Date” shall mean the date of the consummation of the first Change
in Control to occur following the Effective Date.

(k) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(l) “Common Shares” shall mean, collectively, Class A Shares and Class B Shares.

(m) “Company” shall have the meaning set forth in Section 1.

(n) “Effective Date” shall mean February 4, 2008.

(o) “Exit Value Amount” shall mean the amount equal to the excess of (i) the
Final Equity Value over (ii) Initial Equity Value.

(p) “Final Equity Value” shall mean the sum of (i) the aggregate Fair Market
Value of the Measurement Shares as of the applicable Measurement Date (which, in
the event that such Measurement Date is the Closing Date, shall be determined
based upon the fair market value of the consideration received by the Sponsor
Shareholders in connection with the Change in Control that is consummated as of
the Closing Date) and (ii) the amount of any dividends paid with respect to the
Measurement Shares (other than periodic cash dividends paid in the ordinary
course).

(q) “Final Measurement Date” shall mean February 4, 2015; provided that the
First Measurement Date has occurred prior to such date. Notwithstanding the
foregoing, in the event that on any date prior to February 4, 2015, the Sponsor
Shareholders do not directly or indirectly own any of the Class A Shares held by
the Sponsor Shareholders as of February 4, 2008, “Final Measurement Date” shall
mean the date the Sponsor Shareholders first do not directly or indirectly own
any of the Class A Shares held by the Sponsor Shareholders as of February 4,
2008.

(r) “First Measurement Date” shall mean the first to occur of (i) the Closing
Date or (ii) the Sell-Down Date.

(s) “Individual Weighted Percentage” shall mean, with respect to each
Participant as of a Measurement Date, the product of (i) the Participant’s
Percentage Interest and (ii) the ratio of (A) the number of days during the
period beginning on the date of grant of the Participant’s Award and ending on
such Measurement Date to (B) the number of days during the applicable Plan
Period; provided that for purposes of Section 2(s)(ii)(A), the grant date of any
Awards made to the Participant pursuant to those certain Board resolutions dated
May 6, 2009, shall be deemed to be the later of (x) the Effective Date and
(y) the date of the Participant’s commencement of employment with the Company.

(t) “Initial Equity Value” shall mean $168,997,500 (the aggregate Fair Market
Value of the Measurement Shares as of the Effective Date).

(u) “Measurement Date” shall mean (i) the First Measurement Date or (ii) the
Final Measurement Date.

 

2



--------------------------------------------------------------------------------

(v) “Measurement Shares” shall mean 1,689,975 hypothetical Class A Shares
granted to the Sponsor Shareholders on the Effective Date.

(w) “Participant” shall mean any individual who (i) receives an Award during a
Plan Period and (ii) is employed by or providing services to the Company or any
of its subsidiaries as of the applicable Measurement Date.

(x) “Percentage Interest” shall mean, with respect to each Participant as of a
Measurement Date, a percentage equal to the ratio of (i) the number of the
Participant’s Award Shares to (ii) the total number of Award Shares of all
Participants.

(y) “Plan” shall have the meaning set forth in Section 1.

(z) “Plan Participant” shall mean a Participant, Terminated Participant or
Transferee.

(aa) “Plan Period” shall mean, with respect to each Measurement Date, the period
beginning on the Effective Date and ending on such Measurement Date.

(bb) “Rollover Equity” shall mean: (i) all of the option awards held by
employees of the Company which were outstanding prior to February 4, 2008 and
which remained outstanding on and following February 4, 2008 in accordance with
their terms and the terms of that certain Share Purchase Agreement, dated as of
June 19, 2007, among Serafina Holdings Limited, Serafina Acquisition Limited,
Intelsat Holdings, Ltd. and the Shareholders of Intelsat Holdings, Ltd.
signatory thereto (as amended, the “Share Purchase Agreement”), or with respect
to which substitute awards were made as of February 4, 2008, in accordance with
the terms of the Board resolutions dated February 1, 2008, pursuant to which
Options to purchase an aggregate of 331,853.80 Class A Shares were granted in
exchange for the cancellation of options previously granted under the Intelsat
Holdings, Ltd. 2005 Share Incentive Plan; (ii) all of the share awards held by
employees of the Company which were outstanding prior to February 4, 2008 and
which remained outstanding on and following February 4, 2008 in accordance with
their terms and the terms of the Share Purchase Agreement, or with respect to
which substitute awards were made as of February 4, 2008, in accordance with the
terms of the Board resolutions dated February 1, 2008, pursuant to which an
aggregate of 293,926.42 Class A Restricted Shares were awarded in exchange for
shares previously awarded under the Intelsat Holdings, Ltd. 2005 Share Incentive
Plan; and (iii) certain Class A Shares acquired by Participants (or affiliates
thereof) pursuant to subscription agreements dated effective as of May 6, 2009,
in accordance with the Board resolutions dated May 6, 2009, pursuant to which an
aggregate of 120,000 Class A Shares were purchased by trusts established for the
benefit of certain Participants and/or their family members.

(cc) “Section 409A” shall have the meaning set forth in Section 15(a).

(dd) “Sell-Down Date” shall mean the date the Sponsor Shareholders first
directly or indirectly own less than 6,915,000 Class A Shares (representing 50%
of the number of Class A Shares held by the Sponsor Shareholders as of
February 4, 2008).

 

3



--------------------------------------------------------------------------------

(ee) “Sponsor Shareholders” shall mean those certain shareholders listed on
Schedule I hereto.

(ff) “Terminated Participant” shall mean any employee of the Company or any of
its subsidiaries who receives an Award during a Plan Period but who experiences
a Termination of Employment prior to the applicable Measurement Date.

(gg) “Termination of Employment” shall have the meaning set forth in the Share
Incentive Plan and, for the avoidance of doubt, shall include a termination of
employment by the Participant for any reason, or with or without Cause by the
Company, including, but not by way of limitation, a termination by resignation,
discharge, death or retirement.

(hh) “Total Weighted Percentage” shall mean, with respect to each Measurement
Date, the sum of the Individual Weighted Percentages of all Participants as of
such Measurement Date.

(ii) “Transferee” shall mean any person or entity to whom a Participant or
Terminated Participant transfers an Award pursuant to Section 11 of the Share
Incentive Plan.

(jj) “Value Received” shall mean, with respect to a Measurement Date, an amount
equal to the sum of:

(i) The excess of (A) the product of (1) the number of Common Shares subject to
Incentive Share Options, Nonqualified Share Options and Share Appreciation
Rights, other than Rollover Equity, that are vested and outstanding immediately
prior to such Measurement Date and (2) the Fair Market Value of the Common
Shares subject to such Incentive Share Options, Nonqualified Share Options and
Share Appreciation Rights immediately prior to such Measurement Date over
(B) the aggregate exercise price or base price applicable with respect to such
Incentive Share Options, Nonqualified Share Options and Share Appreciation
Rights;

(ii) The sum of (A) all amounts received by Plan Participants during the
applicable Plan Period with respect to the cancellation of Incentive Share
Options, Nonqualified Share Options or Share Appreciation Rights, other than
Rollover Equity; (B) all amounts received by Plan Participants during the
applicable Plan Period with respect to Incentive Share Options, Nonqualified
Share Options or Share Appreciation Rights, other than the Rollover Equity, (or
any Common Shares acquired upon exercise thereof) in connection with any
dividend (other than periodic cash dividends paid in the ordinary course);
(C) the excess of (1) the aggregate repurchase price paid by the Company to
repurchase Common Shares acquired upon exercise of Incentive Share Options,
Nonqualified Share Options or Share Appreciation Rights prior to such
Measurement Date, other than Rollover Equity, over (2) the aggregate exercise
price or base price applicable with respect to such Incentive Share Options,
Nonqualified Share Options or Share Appreciation Rights; and (D) the excess of
(1) the aggregate purchase price paid to Plan Participants by any person or
entity other than the Company to purchase Common Shares acquired upon exercise
of Incentive Share Options, Nonqualified Share Options or Share Appreciation
Rights, other than Rollover Equity, prior to such Measurement Date over (2) the
aggregate exercise price or base price applicable with respect to such Incentive
Share Options, Nonqualified Share Options or Share Appreciation Rights the sale;

 

4



--------------------------------------------------------------------------------

(iii) The excess of (A) the product of (1) the number of Common Shares acquired
upon the exercise of Incentive Share Options, Nonqualified Share Options or
Share Appreciation Rights, other than Rollover Equity, exercised prior to such
Measurement Date that are not repurchased by the Company or sold to any person
or entity other than the Company as described in Sections 2(jj)(ii)(C) and (D),
above, and (2) the Fair Market Value of such Common Shares immediately prior to
such Measurement Date over (B) the aggregate exercise price or base price paid
upon the exercise of such Incentive Share Options, Nonqualified Share Options
and Share Appreciation Rights;

(iv) The excess of (A) the product of (1) the number of vested Common Shares
subject to Restricted Shares, Restricted Share Units, Phantom Shares and
Performance Awards, other than Rollover Equity, outstanding immediately prior to
such Measurement Date and (2) the Fair Market Value of the Common Shares subject
to such Restricted Shares, Restricted Share Units, Phantom Shares and
Performance Awards immediately prior to such Measurement Date over (B) the
aggregate amount, if any, paid by Participants for such Restricted Shares,
Restricted Share Units, Phantom Shares and Performance Awards; and

(v) The sum of (A) all amounts received by Plan Participants during the
applicable Plan Period with respect to the cancellation or forfeiture of
Restricted Shares, Restricted Share Units, Phantom Shares and Performance
Awards, other than Rollover Equity; (B) all amounts received by Plan
Participants during the applicable Plan Period with respect to Restricted
Shares, Restricted Share Units, Phantom Shares and Performance Awards, other
than the Rollover Equity, (or any Common Shares acquired in connection
therewith) in connection with any dividend (other than periodic cash dividends
paid in the ordinary course); (C) the excess of (1) the aggregate repurchase
price paid by the Company to repurchase Common Shares acquired in connection
with Restricted Shares, Restricted Share Units, Phantom Shares and Performance
Awards, other than Rollover Equity, over (2) the aggregate amount paid, if any,
by Plan Participants for such Restricted Shares, Restricted Share Units, Phantom
Shares and Performance Awards; and (D) the excess of (1) the aggregate purchase
price paid to Plan Participants by any person or entity other than the Company
to purchase Common Shares acquired in connection with Restricted Shares,
Restricted Share Units, Phantom Shares and Performance Awards, other than
Rollover Equity, over (2) the aggregate amount paid, if any, by Plan
Participants for such Restricted Shares, Restricted Share Units, Phantom Shares
and Performance Awards.

For purposes of the foregoing Sections 2(jj)(ii) and 2(jj)(v), Common Shares
withheld to pay the exercise or base price of Incentive Share Options,
Nonqualified Share Options or Share Appreciation Rights, other than Rollover
Equity, or withheld to pay applicable withholding taxes with respect to any
Award will be considered to have been repurchased by the Company for an amount
per Common Share equal to the Fair Market Value per Common Share as of the date
of such withholding.

 

5



--------------------------------------------------------------------------------

For the avoidance of doubt, references to “immediately prior to such Measurement
Date” in the foregoing Section 2(jj) shall include and incorporate, as
applicable, any amounts payable to Participants pursuant to Awards in connection
with a Change in Control or otherwise on the applicable Measurement Date and the
Fair Market Value per Common Share “immediately prior to such Measurement Date”
shall be deemed to equal the Fair Market Value per Common Share on the
applicable Measurement Date.

(kk) “Vesting Fraction” shall, with respect to each Measurement Date, have the
meaning set forth on Exhibit A hereto.

3. Administration. The Board or its delegate shall administer the Plan. All
decisions, interpretations and other actions of the Board or its delegate shall
be final, conclusive and binding on all parties who have an interest in the
Plan.

4. Bonus Allocation. On each Measurement Date upon which the applicable Bonus
Pool is greater than zero, each Participant shall be allocated an interest in
the applicable Bonus Pool equal to the ratio of (a) the Participant’s Individual
Weighted Percentage to (b) the Total Weighted Percentage (a “Bonus Pool
Percentage Interest”).

5. Payment of Bonuses.

(a) The Company shall pay to each Participant on, or within 30 days following,
the applicable Measurement Date a Bonus payment in an amount equal to the
product of (i) the Participant’s Bonus Pool Percentage Interest and (ii) the
amount of the applicable Bonus Pool.

(b) The Bonus payment may be made in the form of cash or stock (or a combination
of cash and stock); provided, however, that (i) in the event that a Measurement
Date is the Closing Date, the Bonus payment shall be made in the same form as
the consideration received by the Sponsor Shareholders in connection with the
Change in Control that is consummated as of the Closing Date; and (ii) in the
event that a Measurement Date is not the Closing Date, the form of the Bonus
payment shall be determined by the Board in its sole discretion; provided,
however, that in no event shall the percentage of the Bonus payment payable in
cash be less than the percentage of the consideration received as cash by the
Sponsor Shareholders in the sale or other transaction or transactions
collectively that trigger the applicable Measurement Date.

(c) No Participant who experiences a Termination of Employment prior to a
Measurement Date shall be allocated any interest in the applicable Bonus Pool.

6. Withholding Taxes. All amounts payable hereunder shall be subject to
applicable state, federal and local income, employment and excise tax
withholding; provided, however, that in the event that payment hereunder is made
in the form of stock, a Participant may satisfy any statutorily required
withholding obligation hereunder by delivery to the Company of shares of stock
issued pursuant to the Plan, valued at the Fair Market Value as of the date of
such withholding obligation, equal to the statutorily required withholding
obligation.

 

6



--------------------------------------------------------------------------------

7. Assignment or Transfer of Awards. The Company may assign the Plan and its
rights and obligations hereunder to any corporation or other entity with or into
which the Company may hereafter merge or consolidate or to which the Company may
transfer all or substantially all of its assets if, in any such case, said
corporation or other entity shall by operation of law or expressly in writing
assume all obligations of the Company hereunder as fully as if it had been
originally made a party hereto; the Company may not otherwise assign the Plan or
any of its rights and obligations hereunder. Subject to the foregoing, the terms
and provisions of the Plan shall be binding upon any successor to the Company,
and such successor shall accordingly be liable for the payment of all benefits
which become due and payable under the Plan with respect to the Participants. No
Participant’s rights hereunder shall be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law, except as approved by
the Board.

8. No Employment Rights. No provision of the Plan shall be construed to give any
person any right to become, to be treated as, or to remain an employee of the
Company. The Company and its Subsidiaries reserve the right to terminate any
Participant’s employment at any time and for any reason or for no reason, with
or without cause and with or without advance notice.

9. No Equity Interest. Neither the Plan nor any allocation of Bonus Pool
Percentage Interests hereunder creates or conveys any equity or ownership
interest in the Company nor any rights commonly associated with such interests,
including, without limitation, the right to vote on any matters put before the
members of the Company. The term “Measurement Shares,” as defined in
Section 2(v), is utilized solely for determining the amount of each Bonus Pool
and does not represent a number of Common Shares or other equity securities
available for issuance under the Plan.

10. Term of the Plan. The Plan shall be effective as of the Effective Date and,
except as otherwise provided in Section 11, shall remain effective until the
date that any and all amounts payable hereunder have been paid in accordance
with the terms of the Plan. Notwithstanding the foregoing, if no Measurement
Date occurs on or prior to February 4, 2015, the Plan shall automatically
thereupon terminate and no payment shall be made under the Plan.

11. No Right to Amend the Plan. Subject to Section 15, this Plan may not be
amended or terminated at any time, except as may be required to comply with
applicable law, unless such amendment is approved by Participants then holding
50% or more of the Common Shares that are subject to outstanding Awards.

12. Choice of Law. All questions concerning the construction, validation and
interpretation of the Plan will be governed by the law of the State of Delaware
without regard to its conflict of laws provision.

13. Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company
or its successor.

 

7



--------------------------------------------------------------------------------

14. Execution. To record the adoption of the Plan, the Company has caused its
authorized officer to execute the same.

15. Section 409A.

(a) This Plan is intended to be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and any Bonuses payable hereunder are intended to be “short-term deferrals” for
purposes of Section 409A and, accordingly, to the maximum extent permitted, this
Plan shall be interpreted to be in compliance therewith. To the extent that the
Company determines that any Bonus granted under the Plan is subject to
Section 409A, the Company reserves the right (without any obligation to do so or
to indemnify any Participant for failure to do so) to adopt such amendments to
the Plan or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Company determines are necessary or appropriate to (x) exempt the Plan from
Section 409A and/or preserve the intended tax treatment of such Bonus, or
(y) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under such Section.

(b) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made on, or within thirty
(30) days following, the applicable Measurement Date”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

16. Adjustments. If, following the Effective Date, the Company adopts any
equity-based or other incentive compensation plan, program, agreement or
arrangement (other than the Share Incentive Plan) providing benefits to Company
employees or other service providers in connection with a Measurement Date, then
the amount of all Bonus Pools and Bonuses payable hereunder shall be equitably
adjusted to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided for hereunder. Notwithstanding the foregoing,
(a) as of or following the First Measurement Date the Company may amend the
Share Incentive Plan to provide that no additional Awards may be granted
thereunder on or following the First Measurement Date (or any date thereafter);
and (b) for the avoidance of doubt, no shares or equity-based compensation
awards granted under any equity-based or other incentive compensation plan,
program, agreement or arrangement (other than the Share Incentive Plan) adopted
by the Company effective following the Effective Date shall be considered
“Awards” for purposes of this Plan. In addition, the number of Measurement
Shares and the numbers and kind of Common Shares (whether denoted as a number of
Common Shares or a percentage of Common Shares as of a specified date or event)
referenced throughout this Plan shall be equitably adjusted to reflect any
nonreciprocal share dividend, share split, combination or exchange of shares or
other equity restructurings, or any merger, amalgamation, consolidation,
recapitalization or similar event affecting the capital structure of the
Company, which may occur from the Effective Date through a Measurement Date in a
manner intended to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.

 

8



--------------------------------------------------------------------------------

* * * * *

I hereby certify that the foregoing Intelsat Global S.A. Unallocated Bonus Plan
was adopted by Intelsat Global S.A. on August 5, 2010.

Executed on this 20th day of August 2010.

 

/s/ Phillip L. Spector

Phillip L. Spector

Executive Vice President, General Counsel and Assistant Secretary

 

9



--------------------------------------------------------------------------------

Exhibit A

(a) “Vesting Fraction” means a fraction (which shall not exceed one (1)) in
which (i) the numerator shall equal the sum of (A) the Performance Exit Vested
Shares, (B) the Annual Performance Vested Shares and (C) the Time Vested Shares
and (ii) the denominator shall equal 1,689,975.

(b) “Performance Exit Vested Shares” means a number of Common Shares equal to
the product of (i) 337,995 and (ii) a fraction (the “Performance Exit Vested
Shares Fraction”) in which (A) the numerator shall equal the number of tenths
(including fractions of a tenth) times the Investment by which the Proceeds
exceed a multiple of three and three-tenths (3.3) times the Investment, and
(B) the denominator shall equal 0.8, provided that, if the Performance Exit
Vested Shares Fraction exceeds one (1), then the number one (1) shall be used as
the Performance Exit Vested Shares Fraction multiple.

(c) “Annual Performance Vested Shares” means a number of Common Shares equal to
the sum of (i) the number of Class A Shares subject to Annual Performance Option
Installments (as defined in the applicable Option Agreements) that are vested
(or which become vested) as of the applicable Measurement Date; (ii) the number
of Class B Shares subject to Annual Performance Share Installments (as defined
in the applicable Class B Restricted Share Agreements) that are vested (or which
become vested) as of the applicable Measurement Date; and (iii) the number of
additional Common Shares that would have been vested (or which would have become
vested) as of the applicable Measurement Date, assuming for this purpose that
(x) 24% of the Common Shares available under the Share Incentive Plan that are
unallocated as of the Measurement Date had been granted to one individual as
Annual Performance Option Installments on the Effective Date and (y) 16% of the
Common Shares available under the Share Incentive Plan that are unallocated as
of the Measurement Date had been granted to one individual as Annual Performance
Share Installments on the Effective Date.

(d) “Time Vested Shares” means a number of Common Shares equal to the sum of
(i) the number of Class B Time-Vesting Shares (as defined in the applicable
Class B Restricted Share Agreements) that are vested (or which become vested) as
of the applicable Measurement Date; and (ii) the number of additional Common
Shares that would have been vested (or which would have become vested) as of the
applicable Measurement Date, assuming for this purpose that 40% of the Common
Shares available under the Share Incentive Plan that are unallocated as of the
Measurement Date had been granted to one individual as Class B Time-Vesting
Shares on the Effective Date.

(e) Definitions. For purposes of this Exhibit A, the following capitalized terms
shall have the meanings set forth below (and, for purposes of this Exhibit A
only, the following definitions shall supersede any similar definitions set
forth in the Plan). Capitalized terms used herein but not defined shall have the
meaning set forth in the Plan:

 

  (i)

“Cash Equivalents” shall mean (A) securities issued or directly and fully
guaranteed or insured by the full faith and credit of the United States
government;

 

1



--------------------------------------------------------------------------------

 

(B) certificates of deposit or bankers acceptances with maturities of one year
or less from institutions with at least $1 billion in capital and surplus and
whose long-term debt is rated at least “A-1” by Moody’s or the equivalent by
Standard & Poor’s; (C) commercial paper issued by a corporation rated at least
“A-1” by Moody’s or the equivalent by Standard & Poor’s and, in each case,
maturing within one year; and (D) investment funds investing at least
ninety-five percent (95%) of their assets in cash or assets of the types
described in clauses (A) through (C) above.

 

  (ii) “Investment” shall mean the initial investment of funds by the Sponsor
Shareholders in equity securities of the Company and its Subsidiaries on
February 4, 2008, which the parties agree is $1,383,000,000.

 

  (iii) “Investment Shares” shall mean the Class A shares issued to the Sponsor
Shareholders pursuant to the Investment.

 

  (iv) “Proceeds” shall mean (A) as of the First Measurement Date, the aggregate
fair market value of the consideration received by the Sponsor Shareholders in
connection with or in any way related to their ownership of Investment Shares,
including (but not limited to) monitoring fees paid or due pursuant to the
Monitoring Fee Agreement signed on February 4, 2008 (as amended from time to
time), and consideration received in connection with the disposal of Investment
Shares on such Measurement Date, after taking into account all post closing
adjustments, and assuming exercise of all options and warrants outstanding as of
such Measurement Date; provided however, that if the Sponsor Shareholders retain
any Investment Shares following such Measurement Date, the fair market value of
such Investment Shares immediately following such Measurement Date shall be
deemed “consideration received” for purposes of calculating the Proceeds, and
provided further that the fair market value of any non-cash consideration
(including stock) shall be determined as of such Measurement Date, and (B) as of
the Final Measurement Date, the cash or Cash Equivalents received by the Sponsor
Shareholders in connection with or in any way related to their ownership of
Investment Shares, including (but not limited to) monitoring fees paid in cash
or Cash Equivalents (but not rolled-over) pursuant to the Monitoring Fee
Agreement signed on February 4, 2008 (as amended from time to time), and cash or
Cash Equivalents received for the disposal of Investment Shares as of such
Measurement Date.

 

  (v) “Sponsor Shareholders” shall mean BC European Capital VIII – 1 to 12 and
14 to 39, Silver Lake Partners III, L.P., Silver Lake Technology Investors III,
L.P., BCEC – Intelsat Co-Investment, BCEC – Intelsat Co-Investment 1 and BCEC –
Intelsat Syndication L.P.; provided that, if any of the foregoing sell or
otherwise transfer any part of its interest prior to a Measurement Date, the
acquirer of such interest shall be considered a Sponsor Shareholder to the
extent of such acquired interest, but such acquisition shall not change the
value of the Investment.

 

2



--------------------------------------------------------------------------------

Schedule I

Sponsor Shareholders

 

BC European Capital VIII – 1

BC European Capital VIII – 2

BC European Capital VIII – 3

BC European Capital VIII – 4

BC European Capital VIII – 5

BC European Capital VIII – 6

BC European Capital VIII – 7

BC European Capital VIII – 8

BC European Capital VIII – 9

BC European Capital VIII – 10

BC European Capital VIII – 11

BC European Capital VIII – 12

BC European Capital VIII – 14

BC European Capital VIII – 15

BC European Capital VIII – 16

BC European Capital VIII – 17

BC European Capital VIII – 18

BC European Capital VIII – 19

BC European Capital VIII – 20

BC European Capital VIII – 21

BC European Capital VIII – 22

BC European Capital VIII – 23

 

1



--------------------------------------------------------------------------------

BC European Capital VIII – 24 BC European Capital VIII – 25 BC European Capital
VIII – 26 BC European Capital VIII – 27 BC European Capital VIII – 28 BC
European Capital VIII – 29 BC European Capital VIII – 30 BC European Capital
VIII – 31 BC European Capital VIII – 32 BC European Capital VIII – 33 BC
European Capital VIII – 34 BC European Capital VIII-35 SC BC European Capital
VIII-36 SC BC European Capital VIII-37 SC BC European Capital VIII-38 SC BC
European Capital VIII-39 SC Silver Lake Partners III, L.P. Silver Lake
Technology Investors III, L.P. BCEC – Intelsat Co-Investment BCEC – Intelsat
Co-Investment 1 BCEC – Intelsat Syndication L.P.

 

2